Affiliated Transactions Report John Hancock Variable Insurance Trust Core Bond Trust For the Quarter Ended June 30, 2012 Prepared by: Wells Capital Management, Inc. John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets Inc Goldman Sachs & Co JP Morgan Securities BofA Merrill Lynch Royal Bank of Scotland UBS Investment Bank Wells Fargo Securities Co-Manager(s) Mizuho Securities Societe Generale Standard Chartered Bank TD Securities (2) Names of Issuers: Apache Corporation (3) Title of Securities: APA 4.75 4/43 (4) Date of First Offering: 4/03/12 (5) Amount of Total Offering : $1,500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Diamond Offshore Drilling, C#25271CAL6 2) Noble Holding International, C#65504LAK3 3) Devon Energy Corporation, C#25179MAL7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 58 (9) Trade Date: 4/03/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,990,000 bonds @ $99.725 $1,984,527.50 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.725 $34,903,750 1 (14) % of Portfolio Assets Applied to Purchase 0.113% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 58 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 4/3/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books JP Morgan Securities LLC US Bancorp Investments, Inc. Wells Fargo Securities, LLC Co-Manager(s) Barclays Capital Merrill Lynch Pierce Fenner & Smith Inc. SunTrust Robinson Humphrey, Inc. Deutsche Bank Securities, Inc. Fifth Third Securities, Inc. KeyBanc Capital Markets, Inc. Mitsubishi UFJ Securities USA, Inc. Mizuho Securities USA, Inc. Morgan Keegan & company, Inc. PNC Capital Markets LLC (2) Names of Issuers: Autozone, Inc. (3) Title of Securities: AZO 3.7 4/15/22 (4) Date of First Offering: 4/17/12 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Target Corporation, C#87612EAZ9 2) Lowe’s Companies, C#548661CT2 3) Wal-Mart Stores, C#931142DD2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuer’s Operations: 33 (9) Trade Date: 4/17//12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,540,000 bonds @ $99.984 $1,539,753.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.984 $14,997,600.00 1 (14) % of Portfolio Assets Applied to Purchase 0.087% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 33 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 4/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital BofA Merrill Lynch Citigroup Global Markets Inc Deutsche Bank Securities Inc Goldman Sachs & Co JP Morgan Securities Senior Co-Manager(s) Credit Suisse Securities USA UBS Securities LLC US Bancorp Investments Inc Wells Fargo Securities LLC Junior Co-Manager(s) BB&T Capital Markets BNY Mellon Capital Markets LLC Lloyds Securities Inc PNC Capital Markets RBS Securities Inc SMBC Nikko Capital Markets Ltd Williams Capital Group LP (2) Names of Issuers: The Hartford Financial Services Group, Inc. (3) Title of Securities: HIG 5.125 4/15/22 (4) Date of First Offering: 4/02/12 (5) Amount of Total Offering : $800,000,000 (6) Unit Price of Offering: Comparable Securities 1) MetLife, Inc., C#59156RAX6 2) Lincoln National Corporation, C#534187BC2 3) W. R. Berkley Corporation, C#084423AS1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuer’s Operations: (9) Trade Date: 4/02/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,490,000 bonds @ $99.456 $2,476,454.40 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 42,000,000 bonds @ $99.456 $41,771,520 (14) % of Portfolio Assets Applied to Purchase 0.141% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 202 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 4/2/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital BofA Merrill Lynch Citigroup Global Markets Inc Deutsche Bank Securities Inc Goldman Sachs & Co JP Morgan Securities Senior Co-Manager(s) Credit Suisse Securities USA UBS Securities LLC US Bancorp Investments Inc Wells Fargo Securities LLC Junior Co-Manager(s) BB&T Capital Markets BNY Mellon Capital Markets LLC Lloyds Securities Inc PNC Capital Markets RBS Securities Inc SMBC Nikko Capital Markets Ltd Williams Capital Group LP (2) Names of Issuers: The Hartford Financial Services Group, Inc. (3) Title of Securities: HIG 6.625 4/15/42 (4) Date of First Offering: 4/02/12 (5) Amount of Total Offering : $425,000,000 (6) Unit Price of Offering: Comparable Securities 1) MetLife, Inc., C#59156RAM0 2) Lincoln National Corporation, C#534187AW9 3) Protective Life Corporation, C#743674AY9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: (9) Trade Date: 4/02/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,495,000 bonds @ $99.893 $1,493,400.35 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 21,000,000 bonds @ $99.893 $20,976,900 (14) % of Portfolio Assets Applied to Purchase 0.085% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 202 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 4/2/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books JP Morgan Securities Inc. Co-Manager(s) Goldman Sachs & Co Ladder Capital Securities Wells Fargo Securities Inc. (2) Names of Issuers: JP Morgan Chase Commercial Mortgage Sec Corp (3) Title of Securities: JPMCC 2012-C6 A2 (4) Date of First Offering: 04/18/12 (5) Amount of Total Offering : $145,182,000 (6) Unit Price of Offering: Comparable Securities 1) Discover Card – C#254683AQ8 2) Discover Card – C#254683AR6 3) American Express – C#02581JFX3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer $50,000. (8) Years of Issuer’s Operations: 12 (9) Trade Date: 4/18/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,978,000 bonds @ $101.5 $2,010,699.91 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $101.5 $20,330,636.11 1 (14) % of Portfolio Assets Applied to Purchase 0.114% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 12 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 4/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books JP Morgan Securities Inc. Co-Manager(s) Goldman Sachs & Co Ladder Capital Securities Wells Fargo Securities Inc. (2) Names of Issuers: JP Morgan Chase Commercial Mortgage Sec Corp (3) Title of Securities: JPMCC 2012-C6 A3 (4) Date of First Offering: 04/18/12 (5) Amount of Total Offering : $491,685,000 (6) Unit Price of Offering: Comparable Securities 1) Discover Card – C#254683AQ8 2) Discover Card – C#254683AR6 3) American Express – C#02581JFX3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer $50,000. (8) Years of Issuer’s Operations: 12 (9) Trade Date: 4/18/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,473,000 bonds @ $102.4995 $2,540,836.11 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $102.4995 $25,685,767.36 1 (14) % of Portfolio Assets Applied to Purchase 0.144% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 12 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 4/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Citigroup HSBC J.P. Morgan Wells Fargo Securities Co-Manager(s) ANZ Securities Banca IMI Barclays Capital BNP Paribas Securities Corp Danske Markets Deutsche Bank Securities Inc ING Financial Markets Mitsubishi UFJ Securities USA I Mizuho Securities USA Inc Moelis & Co SMBC Nikko Capital Markets Ltd US Bancorp Investments Inc Williams Capital Group LP (2) Names of Issuers: Omnicom Group (3) Title of Securities: OMC 3.625 5/01/22 (4) Date of First Offering: 4/18/12 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) Google, C#38259PAB8 2) EBay C#278642AC7 3) Time Warner, C#887317AN5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuer’s Operations: 26 (9) Trade Date: 4/18//12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 3,080,000 bonds @ $99.567 $3,066,663.60 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 33,000,000 bonds @ $99.567 $32,857,110 (14) % of Portfolio Assets Applied to Purchase 0.174% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 26 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 4/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs & Co J.P. Morgan Securities Loop Capital Markets Wells Fargo Securities Co-Manager(s) BNY Mellon Capital Markets, LLC MFR Securities, Inc. Mischler Financial Group, Inc. RBC Capital Markets LLC (2) Names of Issuers: Pacific Gas and Electric Company (3) Title of Securities: PCG 4.45 4/15/42 (4) Date of First Offering: 4/11/12 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) Southern California Edison, C#842400FQ1 2) Pacificorp, C#695114CN6 3) Westar Energy, C#95709TAH3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: (9) Trade Date: 4/11/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 695,000 bonds @ $99.491 $691,462.45 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.491 $6,964,370.00 1 (14) % of Portfolio Assets Applied to Purchase 0.039% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 107 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 4/11/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Credit Agricole Securities USA UBS Securities LLC Co-Manager(s) JP Morgan Securities KeyBanc Capital Markets TD Securities USA LLC Wells Fargo Securities LLC Barclays Capital Fifth Third Securities, Inc. Goldman Sachs & Co. Huntington Investment Co. Morgan Stanley PNC Capital Markets LLC RBC Capital Markets RBS SMBC Nikko (2) Names of Issuers: Ventas Realty LP/Capital Corporation (3) Title of Securities: VTR 4 4/30/19 (4) Date of First Offering: 4/12/12 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) DDR Corporation, C#251591AY9 2) Weyerhaeuser Co., C#962166BV5 3) SL Green Realty Corporation, C#75625AAC8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.625%). (8) Years of Issuer’s Operations: 11 (9) Trade Date: 4/12//12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,980,000 bonds @ $99.489 $1,969,882.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.489 $19,897,800.00 (14) % of Portfolio Assets Applied to Purchase 0.112% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 11 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 4/12/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Goldman, Sachs & Co. J.P. Morgan Wells Fargo Securities Co-Manager(s) (2) Names of Issuers: Berkshire Hathaway, Inc. (3) Title of Securities: BRK 1.6% 5/15/17 (4) Date of First Offering: 5/082/12 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) Swiss Re Solutions, C#36158FAB6 2) Renre North America, C#759891AA2 3) Partnerre Finance, C#70212FAA1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.325 %). (8) Years of Issuer’s Operations: (9) Trade Date: 5/08/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,760,000 bonds @ $99.923 $2,757,874.80 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.923 $24,980,750.00 (14) % of Portfolio Assets Applied to Purchase 0.155% 1 (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 173 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/8/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital BofA Merrill Lynch Citigroup Global Markets Inc Credit Suisse Securities USA LL Co-Manager(s) BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. Goldman Sachs & Co HSBC JP Morgan Securities Mitsubishi UFJ Securities Morgan Stanley PNC Capital Markets LLC RBS SunTrust Robinson Humphrey UBS Investment Bank US Bancorp Wells Fargo Securities (2) Names of Issuers: Aetna, Inc. (3) Title of Securities: AET 1.75% 5/15/17 (4) Date of First Offering: 5/01/12 (5) Amount of Total Offering : $250,000,000 (6) Unit Price of Offering: Comparable Securities 1) Cigna Corporation, C#125509BJ7 2) Quest Diagnostic, Inc., C#74834LAR1 3) Lab Corp. of America Holdings, C#50540RAH5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). (8) Years of Issuer’s Operations: (9) Trade Date: 5/01//12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,225,000 bonds @ $99.34 $1,216,915.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 16,000,000 bonds @ $99.34 $15,894,400 (14) % of Portfolio Assets Applied to Purchase 0.069% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 159 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/1/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital BofA Merrill Lynch Citigroup Global Markets Inc Credit Suisse Securities USA LL Co-Manager(s) BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. Goldman Sachs & Co HSBC JP Morgan Securities Mitsubishi UFJ Securities Morgan Stanley PNC Capital Markets LLC RBS SunTrust Robinson Humphrey UBS Investment Bank US Bancorp Wells Fargo Securities (2) Names of Issuers: Aetna, Inc. (3) Title of Securities: AET 4.5% 5/15/42 (4) Date of First Offering: 5/01/12 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Cigna Corporation, C#125509BT5 2) Quest Diagnostic, Inc., C#74834LAQ3 3) UnitedHealth Group, C#91324PBW1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: (9) Trade Date: 5/01/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,225,000 bonds @ $95.774 $1,173,231.50 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $95.774 $19,154,800 (14) % of Portfolio Assets Applied to Purchase 0.066% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 159 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/1/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Goldman, Sachs & Co. J.P. Morgan Wells Fargo Securities Co-Manager(s) (2) Names of Issuers: Berkshire Hathaway (3) Title of Securities: BRK 4.4% 5/15/42 (4) Date of First Offering: 5/08/12 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) MetLife, C#59156RAY4 2) Prudential, C#74432QBU8 3) AIG, C#026874BE6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75 %). (8) Years of Issuer’s Operations: (9) Trade Date: 5/08/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,105,000 bonds @ $98.719 $1,090,844.95 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $98.719 $14,807,850 (14) % of Portfolio Assets Applied to Purchase 0.061% 1 (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 173 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/8/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Citigroup Global Markets Inc Deutsche Bank Securities Inc J.P. Morgan Morgan Stanley Wells Fargo Securities Co-Manager BNY Mellon Capital Markets, LLC Mitsubishi UFJ Securities RBS Securities Inc SunTrust Robinson Humphrey TD Securities US Bancorp (2) Names of Issuers: Boston Properties LP (3) Title of Securities: BXP 3.85 02/01/23 (4) Date of First Offering: 5/31/12 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Camden Property Trust, C#133131AS1 2) Simon Property Group, C#828807CG0 3) Avalonbay Communities, C#05348EAP4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuer’s Operations: 42 (9) Trade Date: 5/31/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 3,025,000 bonds @ $99.779 $3,018,314.75 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.779 $30,931,490 (14) % of Portfolio Assets Applied to Purchase 0.174% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 42 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/31/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Citigroup J.P. Morgan Credit Suisse RBS Co-Manager BNP Paribas Credit Agricole CIB Goldman Sachs & Co. Morgan Stanley RBC Capital Markets Scotiabank SunTrust Robinson Humphrey Wells Fargo Securities (2) Names of Issuers: Discovery Communications (3) Title of Securities: DISCA 4.95 5/15/42 (4) Date of First Offering: 5/10/12 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) CBS Corporation, C#124857AJ2 2) Viacom, C#92553PAL6 3) Time Warner, C#887317AP0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 40 (9) Trade Date: 5/10/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,030,000 bonds @ $99.228 $1,022,048.40 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.228 $14,884,200 (14) % of Portfolio Assets Applied to Purchase 0.058% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 40 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Goldman Sachs & Co Morgan Stanley & Co Inc RBC Capital Markets RBS Securities Inc UBS Securities LLC Co-Manager(s) BMO Capital Markets Corp Citigroup Global Markets Inc. Credit Suisse Securities USA LLC Deutsche Bank Securities Inc. JP Morgan Securities Merrill Lynch Pierce Fenner & Sm Mitsubishi UFJ Securities USA Inc. Nomura Securities International Scotia Capital USA Inc. SG Americas Securities LLC US Bancorp Investments, Inc. Wells Fargo Securities LLC (2) Names of Issuers: Devon Energy Corporation (3) Title of Securities: DVN 1.875% 5/15/17 (4) Date of First Offering: 5/07/12 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) Apache Corporation, C#037411BB0 2) EOG Resources, C#26875PAH4 3) Diamond Offshore Drill, C#25271CAK8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60 %). (8) Years of Issuer’s Operations: 41 (9) Trade Date: 5/07/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,760,000 bonds @ $99.753 $2,753,182.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,500,000 bonds @ $99.753 $27,432,075 (14) % of Portfolio Assets Applied to Purchase 0.155% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 41 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/7/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Inc. Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC RBS Securities Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. Wells Fargo Securities, LLC Senior Co-Manager(s) Banco Bilbao Vizcaya Argentaria, S.A. BNP Paribas Securities Corp. Credit Agricole Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. RBC Capital Markets, LLC UBS Securities LLC US Bancorp Investments, Inc. Co-Manager Blaylock Robert Van, LLC The Williams Capital Group L.P. (2) Names of Issuers: Kraft Foods Group (3) Title of Securities: KFT 2.25 6/05/17 (4) Date of First Offering: 5/30/12 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Hershey Company, C#427866AS7 2) Campbell Soup Company, C#134429AV1 3) General Mills, C#370334BB9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.06%). (8) Years of Issuer’s Operations: (9) Trade Date: 5/30/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 2,200,000 bonds @ $99.817 $2,195,974.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.817 $34,935,950 (14) % of Portfolio Assets Applied to Purchase 0.127% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 109 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/30/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Inc. Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC RBS Securities Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. Wells Fargo Securities, LLC Senior Co-Manager(s) Banco Bilbao Vizcaya Argentaria, S.A. BNP Paribas Securities Corp. Credit Agricole Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. RBC Capital Markets, LLC UBS Securities LLC US Bancorp Investments, Inc. Co-Manager Blaylock Robert Van, LLC The Williams Capital Group L.P. (2) Names of Issuers: Kraft Foods Group (3) Title of Securities: KFT 5 6/04/42 (4) Date of First Offering: 5/30/12 (5) Amount of Total Offering : $2,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Sysco Corporation, C#871829AN7 2) General Mills, C#370334BJ2 3) ConAgra Foods, Inc. C#205887AX0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.20 %). (8) Years of Issuer’s Operations: (9) Trade Date: 5/30/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 2,495,000 bonds @ $99.293 $2,477,360.35 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 26,000,000 bonds @ $99.293 $25,816,180 (14) % of Portfolio Assets Applied to Purchase 0.143% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 109 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/30/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Inc. Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC RBS Securities Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. Wells Fargo Securities, LLC Senior Co-Manager(s) Banco Bilbao Vizcaya Argentaria, S.A. BNP Paribas Securities Corp. Credit Agricole Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. RBC Capital Markets, LLC UBS Securities LLC US Bancorp Investments, Inc. Co-Manager Blaylock Robert Van, LLC The Williams Capital Group L.P. (2) Names of Issuers: Kraft Foods Group (3) Title of Securities: KFT 3.5 6/06/22 (4) Date of First Offering: 5/30/12 (5) Amount of Total Offering : $2,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Campbell Soup Company, C#134429AW9 2) Hershey Company, C#427866AR9 3) H. J. Heinz, C#423074AP8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.08%). (8) Years of Issuer’s Operations: (9) Trade Date: 5/30/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 2,000,000 bonds @ $99.1 $1,982,000.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 32,750,000 bonds @ $99.1 $32,455,250 (14) % of Portfolio Assets Applied to Purchase 0.114% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 109 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/30/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Citigroup Global Markets Inc JP Morgan Wells Fargo BMO Capital Markets HSBC Mitsubishi UFJ Securities U.S. Bancorp Co-Manager(s) Barclays Lloyds Securities RBS. UBS Investment Bank (2) Names of Issuers: Liberty Mutual Group (3) Title of Securities: LIBMUT 4.95% 5/01/22 (4) Date of First Offering: 5/01/12 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) MetLife, Inc., C#59156RAX6 2) Prudential Financial, Inc., C#74432QBT1 3) Lincoln National Corporation, C#534187BC2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). (8) Years of Issuer’s Operations: (9) Trade Date: 5/01//12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,105,000 bonds @ $99.689 $1,101,563.45 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.689 $16,947,130 (14) % of Portfolio Assets Applied to Purchase 0.062% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 100 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/1/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Citigroup Global Markets Inc JP Morgan Wells Fargo BMO Capital Markets HSBC Mitsubishi UFJ Securities U.S. Bancorp Co-Manager(s) Barclays Lloyds Securities RBS. UBS Investment Bank (2) Names of Issuers: Liberty Mutual Group (3) Title of Securities: LIBMUT 6.5% 5/01/42, C#53079EAZ7 (4) Date of First Offering: 5/01/12 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Aflac, C#001055AD4 2) Principal Financial Group, C#74251VAA0 3) Protective Life Corporation, C#743674AY9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer’s Operations: (9) Trade Date: 5/01//12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,655,000 bonds @ $99.765 $1,651,110.75 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.765 $17,957,700 (14) % of Portfolio Assets Applied to Purchase 0.093% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 100 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/1/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs & Co Mitsubishi UFJ Securities Morgan Stanley Wells Fargo Securities Co-Manager(s) BNY Mellon Capital Markets, LLC KeyBanc Capital Markets RBC Capital Markets Baird SunTrust Robinson Humphrey US Bancorp (2) Names of Issuers: Progress Energy Carolinas, Inc. (3) Title of Securities: PGN 4.1 5/15/42 (4) Date of First Offering: 5/15/12 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) San Diego Gas and Electric, C#797440BQ6 2) Florida Power and Light, C#341081FG7 3) PacificCorp, C#695114CN6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 87 (9) Trade Date: 5/15/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,540,000 bonds @ $99.504 $1,532,361.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.504 $14,925,600.00 1 (14) % of Portfolio Assets Applied to Purchase 0.087% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 87 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/15/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BNY Mellon Capital Markets, LLC Mitsubishi UFJ Securities SunTrust Robinson Humphrey Wells Fargo Securities Co-Manager Fifth Third Securities, Inc. Soctiabank The Williams Capital Group, L.P. (2) Names of Issuers: Tampa Electric (3) Title of Securities: TE 4.1 06/15/42 (4) Date of First Offering: 5/31/12 (5) Amount of Total Offering : $300,000,000 (6) Unit Price of Offering: Comparable Securities 1) Southern Cal Edison, C#842400FV0 2 Westar Energy, C#95709TAH3 3) Pacific Gas & Electric, C#694308GZ4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: (9) Trade Date: 5/31/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,000,000 bonds @ $99.724 $997,240.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.724 $12,964,120 (14) % of Portfolio Assets Applied to Purchase: 0.057% 1 (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 113 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/31/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Deutsche Bank Securities Goldman Sachs & Co. Co-Manager(s) Barclays Capital Citigroup Credit Suisse Fifth Third Securities, Inc. Huntington Investment Company Mizuho Securities USA Inc. Morgan Stanley PNC Capital Markets LLC SMBC Nikko SunTrust Robinson Humphrey UBS Securities LLC US Bancorp Investments Inc Wells Fargo Securities (2) Names of Issuers: WellPoint, Inc. (3) Title of Securities: WLP 3.125% 5/15/22 (4) Date of First Offering: 5/02/12 (5) Amount of Total Offering : $850,000,000 (6) Unit Price of Offering: Comparable Securities 1) UnitedHealth Group Inc., #91324PBV3 2) Quest Diagnostic, Inc. C#74834LAS9 3) Cigna Corporation, C#125509BS7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). (8) Years of Issuer’s Operations: 8 (9) Trade Date: 5/02/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 4,600,000 bonds @ $99.488 $4,576,448.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.488 $44,769,600.00 (14) % of Portfolio Assets Applied to Purchase 0.258% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 8 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/2/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Deutsche Bank Securities Goldman Sachs & Co. Co-Manager(s) Barclays Capital Citigroup Credit Suisse Fifth Third Securities, Inc. Huntington Investment Company Mizuho Securities USA Inc. Morgan Stanley PNC Capital Markets LLC SMBC Nikko SunTrust Robinson Humphrey UBS Securities LLC US Bancorp Investments Inc Wells Fargo Securities (2) Names of Issuers: WellPoint, Inc. (3) Title of Securities: WLP 4.625% 5/15/42 (4) Date of First Offering: 5/02/12 (5) Amount of Total Offering : $900,000,000 (6) Unit Price of Offering: Comparable Securities 1) UnitedHealth Group Inc., #91324PBW1 2) Quest Diagnostic, Inc. C#74834LAQ3 3) Cigna Corporation, C#125509BT5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer’s Operations: 8 (9) Trade Date: 5/02/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,045,000 bonds @ $99.292 $2,030,521.40 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.292 $24,823,000 (14) % of Portfolio Assets Applied to Purchase 0.114% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 8 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/2/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Inc. Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC RBS Securities Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. Wells Fargo Securities, LLC Senior Co-Manager(s) Banco Bilbao Vizcaya Argentaria, S.A. BNP Paribas Securities Corp. Credit Agricole Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. RBC Capital Markets, LLC UBS Securities LLC US Bancorp Investments, Inc. Co-Manager Blaylock Robert Van, LLC The Williams Capital Group L.P. (2) Names of Issuers: Kraft Foods Group (3) Title of Securities: KFT 1.625 6/04/15 (4) Date of First Offering: 5/30/12 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Campbell Soup Company, C#134429AU3 2) Hershey Company, C#427866AS7 3) H. J. Heinz, C#423074AL7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.05%). (8) Years of Issuer’s Operations: (9) Trade Date: 5/30/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 1,500,000 bonds @ $99.741 $1,496,115.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.741 $29,922,300 (14) % of Portfolio Assets Applied to Purchase 0.086% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 109 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 5/30/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Deutsche Bank Securities J.P. Morgan Morgan Stanley Co-Manager(s) Goldman, Sachs & Co. RBS Wells Fargo Securities (2) Names of Issuers: AmeriCredit Financial Services, Inc. (3) Title of Securities: AMCAR 2012-3 A3 (4) Date of First Offering: 06/19/12 (5) Amount of Total Offering : $203,846,000 (6) Unit Price of Offering: Comparable Securities 1) Discover Card Master Trust, C#254683AQ8 2) Discover Card Master Trust, C#254683AR6 3) American Express Credit Account Master Trust, C#02582JFX3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). (8) Years of Issuer’s Operations: 20 (9) Trade Date: 6/19/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,991,000 bonds @ $99.9894 $2,990,682.95 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.9894 $29,996.820.00 1 (14) % of Portfolio Assets Applied to Purchase 0.174% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 20 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/19/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs & Co JP Morgan Securities UBS Investment Bank/US Co-Manager Barclays Capital CastleOak Securities LP Ramirez & Co Inc US Bancorp Wells Fargo Securities LLC Williams Capital Group LP (2) Names of Issuers: American Express Credit Corporation (3) Title of Securities: AXP 1.75 06/12/15 (4) Date of First Offering: 06/07/12 (5) Amount of Total Offering : $1,250,000,000 (6) Unit Price of Offering: Comparable Securities 1) MBNA Corporation, C# 55263ECJ2 2) Wells Fargo, C# 94974BEZ9 3) Citigroup, C#172967FY2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). (8) Years of Issuer’s Operations: (9) Trade Date: 6/07/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,480,000 bonds @ $99.98 $2,479,504.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,000,000 bonds @ $99.98 $26,994,600 1 (14) % of Portfolio Assets Applied to Purchase 0.145% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 162 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/7/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Co-Manager ABN Amro Bank Banca IMI Barclays Capital Blaylock Robert Van, LLC BNP Paribas CastleOak Securities L.P. Credit Suisse Deutsche Bank Drexel Hamilton LLC Kota Global Securities Lebenthal & Co., LLC Lloyds Securities Loop Capital Markets Mischler Financial Group, Inc. MR Beal & Company Nomura PNC Capital Markets LLV RBC Capital Markets TD Securities USA LLC UBS Securities LLC Wells Fargo Securities LLC Williams Capital Group LP (2) Names of Issuers: Citigroup, Inc. (3) Title of Securities: C 4.5 01/14/22 (4) Date of First Offering: 06/29/12 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) UnionBanCal Corporation, C#908906AC4 2) Fifth Third Bancorp, C#316773CL2 3) Bank of America Corporation, C#06051GEM7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.425%). (8) Years of Issuer’s Operations: 14 (9) Trade Date: 6/29/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 2,491,000 bonds @ $102.751 $2,636,748.41 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $102.751 $41,100,400 (14) % of Portfolio Assets Applied to Purchase 0.154% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 14 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/29/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Citigroup Deutsche Bank Securities J.P. Morgan Morgan Stanley RBS UBS Investment Bank Senior Co-Manager Credit Suisse Goldman, Sachs & Co. Mizuho Securities SMBC Nikko Wells Fargo Securities Co-Managers BNP Paribas BNY Mellon Capital Markets, LLC Lloyds Securities Loop Capital Markets TD Securities The Williams Capital Group, L.P. US Bancorp (2) Names of Issuers: CBS Corporation (3) Title of Securities: CBS 1.95 07/01/17 (4) Date of First Offering: 06/11/12 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) Viacom, Inc., C# 92553PAG7 2) Scripps Networks Interactive, C#811065AA9 3) Discovery Communications, C#25470DAA7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). (8) Years of Issuer’s Operations: 85 years (9) Trade Date: 06/11/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 995,000 bonds @ $98.858 $983,637.10 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $98.858 $13,840,120 (14) % of Portfolio Assets Applied to Purchase 0.057% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 85 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/11/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Citigroup Deutsche Bank Securities J.P. Morgan Morgan Stanley RBS UBS Investment Bank Senior Co-Manager Credit Suisse Goldman, Sachs & Co. Mizuho Securities SMBC Nikko Wells Fargo Securities Co-Managers BNP Paribas BNY Mellon Capital Markets, LLC Lloyds Securities Loop Capital Markets TD Securities The Williams Capital Group, L.P. US Bancorp (2) Names of Issuers: CBS Corporation (3) Title of Securities: CBS 4.85 07/01/42 (4) Date of First Offering: 06/11/12 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Viacom, Inc., C# 92553PAL6 2) Comcast, C#20030NBE0 3) Discovery Communications, C#25470DAG4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 85 years (9) Trade Date: 06/11/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 3,475,000 bonds @ $97.406 $3,384,858.50 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $97.406 $34,092,100.00 (14) % of Portfolio Assets Applied to Purchase 0.197% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 85 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/11/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch BNP Paribas Citigroup Wells Fargo Securities Co-Managers Barclays Credit Suisse Deutsche Bank Securities Goldman Sachs & Co J.P. Morgan Lloyds Securities Mizuho Securities Morgan Stanley RBC Capital Markets RBS SMBC Nikko SunTrust Robinson Humphrey UBS Investment Bank Allen & Company LLC DNB Markets Gleacher & Company PNC Capital Markets LLC Santander TD Securities US Bancorp Jr. Co-Managers Drexel Hamilton Loop Capital Markets MFR Securities, Inc. Ramirez and Co., Inc. Williams Capital Group L.P. (2) Names of Issuers: Comcast Corporation (3) Title of Securities: CMCSA 4.65 07/15/42 (4) Date of First Offering: 06/26/12 (5) Amount of Total Offering : $1,250,000,000 (6) Unit Price of Offering: Comparable Securities 1) Viacom, Inc., C#92553PAL6 2) Discovery Communications, C#25470DAG4 3) Time Warner, Inc., C#887317AP0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 49 years (9) Trade Date: 06/26/12 1 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,985,000 bonds @ $99.918 $2,982,552.30 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.918 $34,971,300 (14) % of Portfolio Assets Applied to Purchase 0.174% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 49 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/26/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Wells Fargo Securities Senior Co-Managers Barclays J.P. Morgan SunTrust Robinson Humphrey Co-Managers BB&T Capital Markets Loop Capital Markets (2) Names of Issuers: Markel Corporation (3) Title of Securities: MKL 4.9 07/01/22 (4) Date of First Offering: 06/27/12 (5) Amount of Total Offering : $350,000,000 (6) Unit Price of Offering: Comparable Securities 1) Alleghany Corporation, C# 017175AC4 2) W. R. Berkeley Corporation, C#084423AS1 3) Allied World Assurance, C#01959EAB4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuer’s Operations: 82 years (9) Trade Date: 06/27/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,495,000 bonds @ $99.852 $1,492,787.40 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.852 $14,977,800.00 1 (14) % of Portfolio Assets Applied to Purchase 0.087% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 82 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BNP Paribas Citigroup US Bancorp Wells Fargo Securities Senior Co-Manager Mizuho Securities PNC Capital Markets LLC Scotiabank Co-Managers BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. Huntington Investment Company (2) Names of Issuers: NiSource (3) Title of Securities: NI 5.25 02/15/43 (4) Date of First Offering: 06/11/12 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Westar Energy, Inc., C#95709TAH3 2) Southern Cal Edison, C#842400FP3 3) Nevada Power, C#641423BZ0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 100 years (9) Trade Date: 06/11/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,190,000 bonds @ $99.864 $1,188,381.60 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.864 $11,983,680.00 (14) % of Portfolio Assets Applied to Purchase 0.069% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 100 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/11/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Barclays Citigroup J.P. Morgan Securities Wells Fargo Securities LLC Co-Manager Banca IMI BNY Mellon Capital Markets, LLC HSBC Mitsubishi UFJ Securities Mizuho Securities Morgan Stanley PNC Capital Markets LLC Scotiabank SMBC Nikko Societe Generale Standard Chartered Bank UBS Investment Bank US Bancorp (2) Names of Issuers: Occidental Petroleum Corporation (3) Title of Securities: OXY 2.7 02/15/23 (4) Date of First Offering: 06/19/12 (5) Amount of Total Offering : $1,250,000,000 (6) Unit Price of Offering: Comparable Securities 1) Apache Corporation, C#037411AX3 2) Devon Energy Corporation, C#25179MAP8 3) Encana Corporation, C#292505AJ3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). (8) Years of Issuer’s Operations: 92 years (9) Trade Date: 06/19/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 3,590,000 bonds @ $99.739 $3,580,630.10 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.739 $39,895,600 (14) % of Portfolio Assets Applied to Purchase 0.208% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 92 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/19/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Wells Fargo Securities Senior Co-Managers Barclays RBS Scotiabank Co-Managers CIBC Keybank Capital Markets Mitsubishi UFJ Securities SunTrust Robinson Humphrey US Bancorp (2) Names of Issuers: Puget Energy, Inc. (3) Title of Securities: PSD 5.625 07/15/22 144A (4) Date of First Offering: 06/12/12 (5) Amount of Total Offering : $450,000,000 (6) Unit Price of Offering: Comparable Securities 1) CMS Energy Corporation, C#125896BK5 2) NV Energy, C#67073YAA4 3) Public Service of Oklahoma, C#74453BL3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (1.00%). (8) Years of Issuer’s Operations: 139 years (9) Trade Date: 06/12/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,765,000 bonds @ $99.993 $2,764,806.45 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.993 $17,998,740.00 (14) % of Portfolio Assets Applied to Purchase 0.161% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 139 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/12/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Barclays J.P. Morgan Morgan Stanley Rabo Securities RBC Capital Markets Co-Manager Goldman Sachs & Co. HSBC SunTrust Robinson Humphrey US Bancorp Investments Inc Wells Fargo Securities (2) Names of Issuers: Tyson Foods, Inc. (3) Title of Securities: TSN 4.5 06/15/22 (4) Date of First Offering: 06/06/12 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Hormel Foods Corporation, C#440452AE0 2) Smithfield Foods, Inc. C#832248AQ1 3) Pepsico, C#713448BR8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuer’s Operations: 77 (9) Trade Date: 6/06/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,480,000 bonds @ $99.458 $2,466,558.40 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.458 $29,837,400 1 (14) % of Portfolio Assets Applied to Purchase 0.144% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 77 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/6/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Barclays BNP Paribas Citigroup Goldman, Sachs & Co. J. P. Morgan Morgan Stanley RBS Santander Wells Fargo Securities Co-Manager BNY Mellon Capital Markets, LLC Credit Agricole CIB Credit Suisse Deutsche Bank Securities Lloyds Securities Mitsubishi UFJ Securities Mizuho Securities Ramirez & Co., Inc. Scotiabank SMBC Nikko The Williams Capital Group, L.P. UBS Investment Bank (2) Names of Issuers: Time Warner (3) Title of Securities: TWX 3.4 6/15/22 (4) Date of First Offering: 06/08/12 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Viacom, Inc., C# 92553PAM4 2) Thomas Reuters, C#884903BKO 3) Omnicom Group, C#681919AZ9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). (8) Years of Issuer’s Operations: 23 years (9) Trade Date: 0 6/08/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 1,190,000 bonds @ $99.857 $1,188,298.30 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 19,000,000 bonds @ $99.857 $18,972,830 (14) % of Portfolio Assets Applied to Purchase 0.069% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 23 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/8/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Barclays BNP Paribas Citigroup Goldman, Sachs & Co. J. P. Morgan Morgan Stanley RBS Santander Wells Fargo Securities Co-Manager BNY Mellon Capital Markets, LLC Credit Agricole CIB Credit Suisse Deutsche Bank Securities Lloyds Securities Mitsubishi UFJ Securities Mizuho Securities Ramirez & Co., Inc. Scotiabank SMBC Nikko The Williams Capital Group, L.P. UBS Investment Bank (2) Names of Issuers: Time Warner (3) Title of Securities: TWX 4.9 06/15/42 (4) Date of First Offering: 06/08/12 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Viacom, Inc., C# 92553PAL6 2) Discovery Communications, C# 25470DAG4 3) Comcast Corporation, C# 20030NBB6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 23 years (9) Trade Date: 0 6/08/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 995,000 bonds @ $98.929 $984,343.55 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $98.929 $14,839,350 (14) % of Portfolio Assets Applied to Purchase 0.057% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 23 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/8/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Barclays Citigroup Credit Suisse Deutsche Bank Securities Goldman ,Sachs & Co J.P. Morgan Morgan Stanley (2) Names of Issuers: The ADT Corporation (3) Title of Securities: TYC 3.5 07/15/22 (4) Date of First Offering: 06/27/12 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Comcast Corporation, C#20030NBD2 2) AT&T, C#00206RBD3 3) Verizon Communications, C#92343VBC7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0. 625%). (8) Years of Issuer’s Operations: 52 (9) Trade Date: 6/27/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,490,000 bonds @ $99.764 $2,484,123.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.764 $44,893,800 (14) % of Portfolio Assets Applied to Purchase 0.145% 1 (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 52 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Mitsubishi UFJ Securities RBS Societe Generale Corporation Co-Managers-Books Barclays Capital Inc BNP Paribas Credit Agricole Securities ING Financial Markets Mizuho Securities Santander Investment Securities UBS Securities Wells Fargo Securities (2) Names of Issuers: Experian Finance PLC (3) Title of Securities: EXPNLN 2.375 06/15/17 144A (4) Date of First Offering: 06/26/12 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Diageo Capital PLC C#25243YAR0 2) Royal Bank of Scotland C#78010XAG6 3) Abbey National Treasury Service C#002799AJ3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). (8) Years of Issuer’s Operations: 32 years (9) Trade Date: 06/26/12 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 3,185,000 bonds @ $99.551 $3,170,699.35 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 34,000,000 bonds @ $99.551 $33,847,340 (14) % of Portfolio Assets Applied to Purchase 0.165% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 32 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 6/26/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2
